By the Court.
— This judgment cannot be sustained. It is abundantly evident from the record, that the words charged in the three first counts were spoken in a court of law, in the progress of a trial, and in a course of justice; that the language was uncivil, and merited the censure of the justice, before whom the testimony was given, is very clear; but they are not actionable; nothing is more common than for a party to say in his defense, that the evidence given against him is not true, and that he can prove it. The three first counts, not containing a cause of action, and the testimony failing on the fourth count, there is nothing to support the judgment of the Common Pleas.
Judgment reversed.